DETAILED ACTION
This action is in response to the remarks filed 09/27/2021 in which no claims have been amended, claims 2-5 and 10-12 have been canceled, thus claims 1, 6-9 and 13-14 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered and are persuasive in part. 
The arguments directed to the previous 112(a) rejection are persuasive and the rejection is thus withdrawn.
The arguments directed to the previous 112(b) rejection are persuasive and the rejection is thus withdrawn. Applicants’ arguments are seen to be a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does recite a function along with sufficient structure to perform that function. This is because Applicants’ have argued that “contrary to the rejection, 35 USC 112, 6th , is irrelevant, since the rejected claims do not use means-plus-function language. As stated in MPEP 2173.05(g): "Functional language may also be employed to limit the claims without using the means-plus-function format."” and that the “control and regulation unit is structurally a CPU, “control unit (CU) is a well known term of art referring to that part of a central processing unit (CPU) that interprets the instructions in programs and directs the operation of a system”.
Applicants’ arguments directed to the 103 rejection citing Lindsay in view of Lunsjo are not persuasive and the rejection are maintained, as below. Specifically:
Applicants’ argument that Lindsay teaches away from simultaneous operation of the vent valve 98 and chemical control value 26 because Lindsay teaches “the vent valve 98 is preferably first opened for a short time period, on the order of four ( 4) seconds, then the chemical control valve 26 is deenergized” which results in minimization of hazard and odor due to spillage. However this does not amount to a teaching away. Lindsay specially discloses this is only preferably preformed, and thus inherently discloses a method where this is not necessary and is not preformed. The disclose that it is only done preferably thus directly contradicts Applicants’ argument that doing otherwise would taught away from.  It is further noted that Lunsjo is cited as evidence/motivation to operate the valves simultaneously, i.e. because use of a three-way valve is disclosed, and is therefore an obvious alternative valve arrangement to achieve the same function, and thus opening the vent line when the sample valve is also open would not be possible, therefore operating the separate valves of Lindsay to achieve the same flow conditions would have been an obvious known alternative means of operating the valves.
With regard to Applicant’s argument that the combination of Lindsay with Lunsjo would not result in the claimed invention because “Lunsjo discloses a single, 3-way valve instead of three separate valves Vl-V3 as recited in the rejected claims. With such a 3-way valve it is not possible to operate the valves as recited in the rejected claims: In a regular three-way valve, one line is the inlet and the outlet can be switched between two lines”. It is noted that the combination of Lindsay with Lunsjo is not suggested to have a 3-way valve, and thus this argument is moot.
It is further noted that in response to applicant's arguments against the references individually (i.e. Lindsay alone and Lunsjo alone, and not the proposed hypothetical combination), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US5244568 (hereinafter “Lindsay”) in view of WO 2015/101508 (“Lunsjo”, provided with IDS dated 07/05/2018).
Regarding claims 1 and 8 Lindsay discloses an apparatus for disinfecting a hydraulic circuit (i.e. all connected fluid lines and devices in Fig. 3) of a hemodialysis device (i.e. a device for processing liquids for dialysis), wherein the apparatus comprises: 

at least one source (90) for disinfectant; 
at least one first line (line connecting 34 to 33 to 31 to 32 to 68) which is connected or connectable to the source for disinfectant and to the hydraulic circuit; 
at least one second line (96) which branches off from the first line at a point and is connected to air; 
at least one control and regulation unit 84; and 
at least one pump 66 located in the hydraulic circuit for generating a vacuum in the hydraulic circuit, said at least one first line opening into the hydraulic circuit at the section side of the pump (i.e. at 68);
wherein the at least one first valve 34 and the at least one second valve 26 are located in the first line in front of and behind the point of the branching off of the at least one second line 96 from the at least one first line (i.e. near 33); and 
wherein the at least one third valve (V3, 98) is located in the at least one second line 96, and the at least one fourth valve (V4, 14 or 26 between inlet 28 and outlet 31) is located in the hydraulic circuit and arranged upstream of the opening of the at least one first line into the hydraulic circuit  in the direction of flow of the liquid in the hydraulic circuit;
at least one first line and at least one second line being arranged such that, with opening of said at least one first valve (V1, 34) and said at least one third valve(V3, 98), the at least one second line 96 and the at least one first line are ventilated between the at least one second valve (V2, 26) and the source so that the disinfectant 90 contained therein runs off toward the source;

a first operating mode (Dialysis mode; Fig. 1) : in which no disinfectant is supplied to the hydraulic circuit and wherein the at least one first valve (V1, 34) and the at least one second valve (V2, 36) are closed and the at least one third valve (V3, 98) is open;
a second operating mode (Chemical treatment mode; Fig. 3) in which disinfectant is supplied to the hydraulic circuit, and wherein the at least one first valve (V1, 34) and the at least one second valve (V2, 36) are open and the at least one third valve (V3, 98) is closed;
said control or regulation unit 84 being further configured such that said control or regulation unit 84 operates the valve arrangement after the supply of said disinfectant to the hydraulic circuit and completion of the second operating mode, such that first the at least one second valve (V2, 36) is closed and the at least one third valve (V3, 98) is opened (i.e. in the process at the end of the chemical intake portion of the chemical treatment cycle C6/L55-66) and subsequently the device will then be operated in the dialysis treatment mode on its next use where the first valve (V1, 34) will then be closed (the device is not a one-time use device and thus after the chemical treatment cycle there will necessarily be a dialysis mode performed).  See Figs. 1-3; C3/L7-C7/L15).
Lindsay discloses that “the vent valve 98 [i.e. V3] is preferably first opened for a short time period , on the order of four (4) seconds, then the chemical control valve 26 [i.e. V2] is deenergized [i.e. closed]” and thus does not specifically disclose that the second valve (V2) is closed and simultaneously the third valve (V3) is opened.
However Lindsay discloses that opening the V3 valve first for a short time period is only preferably done, and thus is not required, and the benefits described to the process appear to be Lunsjo discloses a similar dialysis machine and cleaning mode/process (Fig. 9, P14/L30-P15/L8), wherein a cleaning solution (904) is fed into a dialysis machine by controlling a valve (912) which connects the cleaning solution to a vent line (913) and/or a line  that feeds to the dialysis fluid/hydraulic circuit; i.e. similar to that of Lindsay, wherein the valve 912 connects the cleaning solution 904 line to either the vent or the line that feeds to the dialysis fluid/hydraulic circuit, and thus necessarily/inherently opens the a vent line (913) at the same time the connection to line that feeds to the dialysis fluid/hydraulic circuit is closed; i.e. where Lindsay uses two separate valve to independently connect the cleaning solution to the vent and the hydraulic circuit Lunsjo uses a single 3 way valve.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Lindsay such that the controller operates the valves at the end of the chemical treatment mode such that the second valve (V2) is closed and simultaneously the third valve (V3) is opened as in the device of Lunsjo because this involves the simple substitution of known means to disconnect cleaning solution from a hydraulic circuit while connecting the solution to a vent to obtain the predictable results of successful disconnection of the cleaning solution.
Regarding claim 6 Lindsay in view of Lunsjo discloses the apparatus in accordance with claim 1, wherein the control or regulation unit 84 is configured such that said at least one control or regulation unit has the effect in the first operating mode that the fourth valve (V4, 26 between inlet 28 and outlet 31) is open and has the effect in the second operating mode that the fourth 
Regarding claim 7 Lindsay in view of Lunsjo discloses the apparatus in accordance with claim l, where the first, second and third valves (34, 26, 98) are electrically operated valves, with the first valve (34) and the second valve (36) being closed without current and the third valve (98) being open without current; (Figs. 1, 3; C3/L28-32; C5/L10-2136, C8/L34-35).
Regarding claim 9 Lindsay discloses a method for disinfecting a hydraulic circuit of a device for processing liquids for dialysis, the method using an apparatus having:
at least one valve arrangement that includes at least one first valve (V1, 34), at least one second valve (V2, 26) at least one third valve (V3, 98) and at least one fourth valve (V4, 14 or 26 between inlet 28 and outlet 31);
at least one source (90) for disinfectant; 
at least one first line (34 to 33 to 31 to 32 to 68) which is connected or connectable to the source for disinfectant and to the hydraulic circuit; 
at least one second line (96) which branches off from the first line at a point (P) and is connected to air; 
at least one control and regulation unit 84; and 
at least one pump 66 located in the hydraulic circuit for generating a vacuum in the hydraulic circuit, said at least one first line opening into the hydraulic circuit at the section side of the pump (i.e. at 68);
wherein the at least one first valve 34 and the at least one second valve 26 are located in the first line in front of and behind the point of the branching off of the at least one second line 96 from the at least one first line (i.e. near 33); and 

said at least one control and regulation unit 84 being configured such that said at least one control and regulation unit operates the valve arrangement in:
a first operating mode (Dialysis mode; Fig. 1) : in which the first 34 and second valves 26 are closed and the third valve 98 is open and no disinfectant is supplied to the hydraulic circuit and wherein the first line (34 to 33 to 31 to 32 to 68)  is closed by said at least one second valve 98 and is ventilated between the second valve and the source; and
a second operating mode (Chemical treatment mode; Fig. 3) in which the first 34 and second valves 26 are open and the third valve 98 is closed and disinfectant is supplied to the hydraulic circuit, and wherein the first line is open and is not ventilated;
the first line and the second line being arranged such that, when the first valve (V1, 34) and the third valve (V3, 98) are opened the second line 96 and the at least one first line are ventilated between the at least one second valve (V2, 26) and the source so that the disinfectant 90 contained therein runs off toward the source; and 
operating, by said control or regulation unit 84, the valve arrangement after the supply of said disinfectant to the hydraulic circuit and completion of the second operating mode, such that first the at least one second valve (V2, 36) is closed and the at least one third valve (V3, 98) is opened (i.e. in the process at the end of the chemical intake portion of the chemical treatment cycle C6/L55-66) and subsequently the device will then be operated in the dialysis treatment 
Lindsay discloses that “the vent valve 98 [i.e. V3] is preferably first opened for a short time period , on the order of four (4) seconds, then the chemical control valve 26 [i.e. V2] is deenergized [i.e. closed]” and thus does not specifically disclose that the second valve (V2) is closed and simultaneously the third valve (V3) is opened.
However Lindsay discloses that opening the V3 valve first for a short time period is only preferably done, and thus is not required, and the benefits described to the process appear to be dependent on the opening of the vent valve at all, not specially related to being open for the short period before closing V2, and thus does not teach away from performing the operations together. Further Lunsjo discloses a similar dialysis machine and cleaning mode/process (Fig. 9, P14/L30-P15/L8), wherein a cleaning solution (904) is fed into a dialysis machine by controlling a valve (912) which connects the cleaning solution to a vent line (913) and/or a line  that feeds to the dialysis fluid/hydraulic circuit; i.e. similar to that of Lindsay, wherein the valve 912 connects the cleaning solution 904 line to either the vent or the line that feeds to the dialysis fluid/hydraulic circuit, and thus necessarily/inherently opens the a vent line (913) at the same time the connection to line that feeds to the dialysis fluid/hydraulic circuit is closed; i.e. where Lindsay uses two separate valve to independently connect the cleaning solution to the vent and the hydraulic circuit Lunsjo uses a single 3 way valve.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Lindsay such that the controller operates the valves at the end of the chemical treatment mode such that the second valve (V2) is closed and Lunsjo because this involves the simple substitution of known means to disconnect cleaning solution from a hydraulic circuit while connecting the solution to a vent to obtain the predictable results of successful disconnection of the cleaning solution.
Regarding claim 13 Lindsay in view of Lunsjo discloses the method in accordance with claim 9, wherein the control or regulation unit, when in the second operating mode, closes the fourth valve (V4, 26 between inlet 28 and outlet 31) and the pump generates a vacuum at the point in the hydraulic circuit at which the first line opens into the hydraulic circuit; see Fig. 3.
Regarding claim 14 Lindsay in view of Lunsjo discloses the method in accordance with claim 9, wherein said control or regulation unit, when in the first operating mode, opens the fourth valve (V4, 26 between inlet 28 and outlet 31); see Fig. 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773